


Exhibit 10.31

 

[g232023kqi001.gif]

 

One Penn Plaza

19th Floor

New York, NY 10119

(212) 845-8200

 

July 15, 2015

 

Mr. Henric Bjarke

 

Dear Henric:

 

It is my pleasure to extend to you this offer of employment with Ophthotech
Corporation (the “Company”). On behalf of the Company, I set forth below the
terms of your employment:

 

1.              Employment. You will be employed to serve on a full-time basis
as the Company’s Senior Vice President & Chief Commercial Officer, effective
August 31, 2015 (the “Start Date”), As the Company’s Senior Vice President &
Chief Commercial Officer you will report to the Company’s Chief Executive
Officer and have the duties and responsibilities that are consistent with your
position and such other duties as may from time to time be assigned to you by
the Company, The Company reserves the right to change your title and
responsibilities at any time, with or without notice. You shall perform and
discharge faithfully and diligently your duties and responsibilities hereunder.
You agree to devote your full business time, efforts, skill, knowledge,
attention and energies to the advancement of the Company’s business and
interests and to the performance of your duties and responsibilities as an
employee of the Company. You agree to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein that may be adopted from time to time by the Company. Notwithstanding
the foregoing, you may continue to serve as a member of the board of directors
of the companies for which you currently serve or are engaged with that will he
creating a board, may serve on civic, charitable, educational, religious, public
interest or public service boards, and may manage your personal and family
investments, in each case, to the extent such activities, whether individually
or in the aggregate, do not materially interfere or conflict with the
performance of your duties and responsibilities for the Company.

 

2.              Base Salary. Your base salary will be at the rate of $15,625 per
semi-monthly pay period (which if annualized equals $375,000), less all
applicable taxes and withholdings, to be paid in installments in accordance with
the Company’s regular payroll practices.

 

--------------------------------------------------------------------------------


 

Such base salary may be adjusted from time to time in accordance with normal
business practices and in the sole discretion of the Company.

 

3.              Discretionary Bonus. Following the end of each calendar year and
subject to the approval of the Company’s Board of Directors (the “Board”), you
will be eligible for a performance bonus of up to 40% of your annualized base
salary (the “Target Bonus”), based on your personal performance and the
Company’s performance during the applicable calendar year, as determined by the
Company in its sole discretion. In any event, you must be an active employee of
the Company on the date the bonus is distributed in order to be eligible for and
to earn any bonus award, as it also serves as an incentive to remain employed by
the Company. You will be eligible for a pro-rata discretionary bonus for 2015.

 

4.              Equity. In connection with the commencement of your employment
with the Company, you will be eligible to receive an option to purchase 120,000
shares of the Company’s common stock (the “Option”), subject to the approval by
the Board (acting in its sole discretion) of such option grant. This option
grant is also contingent upon your execution of the stock option agreement
covering the Option. If the Board approves the grant, the Option would be issued
on the Start Date with an exercise price equal to the fair market value of the
Company’s common stock (as determined by the Board) as of the date of grant and
would vest over a four-year period, with 25% of the shares vesting on the first
anniversary of the Start Date and the remainder of the shares vesting in equal
monthly amounts thereafter until the fourth anniversary of the Start Date,
pursuant to the terms of the stock option agreement and subject to your
continued employment with the Company. You would be eligible for an annual
performance-based option grant in January of 2016 on a pro-rata basis. If your
employment with the Company, or its successor, is terminated by the Company
without Cause (as defined in Section 1c of the Severance Agreement dated
July 15, 2015) or by you for Good Reason (as defined in Section 1d of the
Severance Agreement dated July 15, 2015) within the one (1) year period
following a Change in Control Event (as defined in your option agreement), then,
100% of the portion of the Option that is not then-vested, and which has not
been exercised, cancelled or forfeited, shall become vested and exercisable in
full as of the date of such termination.

 

5.              Benefits. You may participate in any and all benefit programs
that the Company establishes and makes generally available to its employees from
time to time, provided that you are eligible under (and subject to all
provisions of) the plan documents that govern those programs. Benefits are
subject to change at any time in the Company’s sole discretion.

 

6.              Vacation. You will be eligible for a maximum of four (4) weeks
of paid vacation per calendar year to be taken at such times as may be approved
in advance by the Company. Vacation days for which you are eligible shall accrue
pro rata on a monthly basis during the period that you are employed during each
calendar year.

 

7.              Sign-On Bonus. Ophthotech will pay you a sign-on bonus of
$35,000, less

 

2

--------------------------------------------------------------------------------


 

applicable taxes and withholdings, payable in the first pay period after you
join. Ophthotech reserves the right to require repayment of this amount should
you voluntarily leave employment during your first 12 months with the Company.

 

8.              Relocation. Ophthotech’s relocation company will assist you in
your move and Ophthotech will pay for the following relocation expenses:

 

·                  Packing and movement of your household goods.

·                  Lease cancellation fees and any excess costs on your current
apartment in Switzerland.

·                  Three (3) months of temporary housing and storage.

·                  Home sale closing costs will be covered through the Buyer
Value Option (BVO) program on your home in Connecticut. Details of this program
will be explained to you by the relocation company.

·                  One way economy transportation for you and your family to
relocate to the New York/New Jersey area. This includes airfare, car rental and
reasonable meals for the trip.

·                  Home purchasing closing costs associated with you finding a
home in the New Jersey area.

·                  Up to one (1) month of a car rental while your automobile is
in transit.

·                  One (5-day) house hunting trips for you and your family to
help you locate a residence. The house hunting trips will include economy air
fare, reasonable daily meals, a car rental and hotel accommodations.

·                  One (1) month of salary to help you cover any relocation
incidentals. This will be paid out at the time you officially relocate.

·                  Relocation to the New York/New Jersey area is required within
6-12 months of joining.

·                  Our expectation is that you immediately begin working out of
the New York/New Jersey office on a weekly basis regardless of when you relocate
your residence.

·                  If you voluntarily resign from the Company within twenty-four
months of joining, a pro-rated portion of your relocation packaged will be
required for re-payment. Details will be given in a separate relocation
agreement.

 

9.              Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Agreement. As a condition of employment, you will be required to execute the
attached Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Agreement.

 

10.       No Conflict. You represent that you are not bound by any employment
contract, restrictive covenant or other restriction preventing you from entering
into employment with or carrying out your responsibilities for the Company, or
which is in any way inconsistent with the terms of this offer letter.

 

11.       Proof of Legal Right to Work. You agree to provide to the Company,
within three (3) days of your date of hire, documentation proving your
eligibility to work in the United States, as required by the Immigration Reform
and Control Act of 1986. You may need a work visa in order to be eligible to
work in the United States. If that is the case, your

 

3

--------------------------------------------------------------------------------


 

employment with the Company will be conditioned upon your obtaining a work visa
in a timely manner as determined by the Company.

 

12.       At-Will Employment. This letter shall not be construed as an
agreement, either express or implied, to employ you for any stated term, and
shall in no way alter the Company’s policy of employment at-will, under which
both the Company and you remain free to end the employment relationship for any
reason, at any time, with or without cause or notice, Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at-will” nature of your
employment may only be changed by a written agreement signed by you and the
Company’s Chief Executive Officer that expressly states the intention to modify
the at-will nature of your employment. Similarly, nothing in this letter shall
be construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment with the
Company. This letter supersedes all prior understandings, whether written or
oral, relating to the terms of your employment.

 

13.       Successors and Assigns. The terms of this letter shall be binding upon
and inure to the benefit of you and the Company and their respective successors
and assigns, including any corporation with which, or into which, the Company
may be merged or which may succeed to the Company’s assets or business;
provided, however, that your obligations are personal and may not be assigned by
you. You expressly consent to be bound by the provisions hereof for the benefit
of the Company or any subsidiary or affiliate thereof to whose employ you may be
transferred without the necessity that this letter be re-signed at the time of
such transfer.

 

14.       Governing Law. This letter shall be governed by and construed in
accordance with the laws of the State of New York (without reference to the
conflicts of laws provisions thereof). Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this letter shall be commenced only in a court of the State of
New York (or, if appropriate, a federal court located within New York), and the
Company and you each consents to the jurisdiction of such a court. The Company
and you each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision hereof.

 

If this letter correctly sets forth the terms under which you will be employed
by the Company, please sign the enclosed duplicate of this letter in the space
provided below and return it to me, along with a signed copy of the Invention,
Non-Disclosure, Non-Competition and Non-Solicitation Agreement. If you do not
accept this offer by July 22, 2015 the offer will be deemed withdrawn.

 

 

Sincerely,

 

 

 

 

 

By:

/s/ Amy R. Sheehan

 

 

Amy R. Sheehan

 

 

Vice President, Human Resources

 

4

--------------------------------------------------------------------------------


 

The foregoing correctly sets forth, the terms of my at-will employment with
Ophthotech Corporation. I am not relying on any representations other than those
set forth above.

 

 

/s/ Henric Bjarke

 

7/16/15

Henric Bjarke

 

Date

 

5

--------------------------------------------------------------------------------
